IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURG~H
TNK MARINE TRANSPORT, LLC, §
) 2118-CV-0121 1-MJH
Piaimiff, §
VS. )
v )
BIG 3 DIESEL REPAIR, LLC, §
)
Defendant, §
oPeroN AND oRDER

Plaintiff, TNK Marine Transpoit, LLC (“TNK”), a Pennsylvania company brings the
Within action against Defendant, Big 3 Diesel Repair, LLC (“Big 3”), a Florida company, arising
from Big 3’s alleged intentional deception and failed attempts to repair TNK’s 2006 F5 50 6.0
Diesel Truck (the “truek”). (ECF No. l). TNK’s Complaint alleges claims for Breach of
Contract, Breach of Warranty, Violation of Florida’s Deceptive and Unfair Trade Practices Act,
Fraud, and Unjust Enrichment. ]a’.

Pending before the Couit is Defendant, Big 3 ’s, Motion to Dismiss pursuant to Federal
Rule of Civil Procedure lZ(b)(Z) for lack of personal jurisdiction Upon review of the
Complaint (ECF No. l), Defendant, Big 3’s, Motion to Dismiss, Declaration, and Brief (ECF
Nos. ll and 12), Plaintiff, TNK’s, Response in Opposition, and for the reasons stated beloW,
Defendant’s Motion to Dismiss for lack of personal jurisdiction is granted.

I. BACKGROUND

The pertinent facts from the pleadings and supporting declaration are as folloWs.
Plaintiff, TNK, is a Pittsburgh-based marine transport company that specializes in the

transportation of oversized boats. (Compl. 1[ 8). The Sole member of TNK is Todd Brown, a

 

 

 

citizen of Pennsylvania. (Compl. 1 2). Defendant, Big 3, is a limited liability company
organized and existing under the laws of the State of Florida with a principal place of business in
Tampa, Florida. (Compl. 1 3). The Complaint avers that Big 3 has no members that are citizens
of Pennsylvania, it does not exist under the laws of Pcnnsylvania, and it does not maintain a
principal place of business in Pennsylvania. (Compl. 1 4). TNK alleges personal jurisdiction
over Big 3 pursuant to 42 Pa.C.S. § 5322 (Pennsylvania Long Arm Statute) because Big 3 caused
harm or tortious injury in the Commonwealth of Pennsylvania by an act or omission outside of
Pennsylvania. (Compl. 1 5).

On January 8, 2018, Mr. Brown was hauling an oversized boat to Florida. (Compl. 1 9).
During his trip, Mr. Brown noticed that the engine of his truck was overheating. (Compl. 1 10).
Mr. Brown thereafter brought the truck to Big 3 in Tampa, Florida for repairs. (Compl. 1 lO).

At the time, Mr. Brown informed Big 3 of the nature of TNK’s business and requested the
repairs be made as soon as possible. (Compl. 1 13). Big 3 subsequently made various repairs
on the Truck between January 8, 2018 and February 28, 2018. (Compl. 1114-24). Dissatisfied
with the quality and outcome of the repairs, TNK brings the within action for Breach of Contract
(Count l); Breach of Warranty (Count II); Violation of Florida’s Deceptive and Unfair Trade
Practices Act (Count III); Fraud (Count lV), and Unjust Enrichment (Count V).

Big 3 has filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(2) for lack of
personal jurisdiction (ECF No. ll). In support of said motion, Big 3 filed a Declaration of
Joseph A. Lange, ll. (ECF No. 12). In that Declaration, Mr. Lange states that he is the sole
owner and principal of Big 3. Id. at 1 2. He also states that Big 3 operates in Tampa, Florida.

Id. at 1 3. Furthermore, Mr. Lange States:

4. l have never visited Pennsylvania

 

 

5. Big 3 has never visited Pennsylvania
6. Big 3 has never done business in Pennsylvania
7. Big 3 does not advertise for business in Pennsylvania

8. Big 3 does not seek and has never purposely sought business from any
customers from Pennsylvania

9. Big 3 does not and has never availed itself to the laws of Pennsylvania 1

10. The Plaintiff approached Big 3 in Tampa, Florida to repair its diesel engine

11. Big 3 never solicited business from Plaintiff
Ia'. at 11 4-11.

In its response in opposition (ECF No. 14), TNK submitted the Declaration of Todd
BroWn. (ECF No. 14~1). Mr. Brown states that he “made known to Joseph A. Lange, II. . .and
other. . .employees and/or agents of Big 3 that TNK Marine is a Pennsylvania business and that
the [the Truck] was used in further (sic) of TNK Marine’s business.” (ECF No. 14-1 at 1 4).
TNK also argues that Big 3 was on notice of TNK’s residency status by virtue of the billing
address and its counsel sending a collection notice to TNK’s Pennsylvania Address. (ECF No.
14-1 at 11 5~7). In the alternative, TNK requests that Defendant’s Motion to Dismiss be denied
without prejudice and grant it leave to conduct jurisdictional discovery. (ECF No. 14-4).

II. STANDARD OF REVIEW

Federal Rule of Civil Procedure 12(b)(2) allows a defendant to challenge a Couit's
exercise of personal jurisdiction “Once a defendant challenges a court’s exercise of personal
jurisdiction over it, the plaintiff bears the burden of establishing personal jurisdiction.” D'Jamoos
ex rel. Estate of Weingerojj”v. Pilatz/s Ail'c)'afz,‘ Ll‘a’., 566 F.3d 94, 102 (3d Cir. 2009) (citing Gen.
Elec. Co. v. DeutzAG, 270 F.3d 144, 150 (3d Cir. 2001)). To meet its burden, Plaintiff must

establish “[a] nexus between the defendant, the forum and the litigation.” Deuz‘z AG, 270 F.3d at

 

 

150. Plaintiff must demonstrate by a preponderance of the evidence that personal jurisdiction
exists. Hez'm'ich v. Serv. Corp. Int'l, 2009 WL 2177229 at *1 (W.D. pa. July 22, 2009). “[I]n
reviewing a motion to dismiss under Rule 12(b)(2) [the court] 'must accept all of the plaintiffs
allegations as true and construe disputed facts in favor of the plaintiff.”' Pinker v. Roche
Holdings, 292 F.3d 361, 368 (3d Cir. 2002) (quoting Carl‘eref Sav. Bank, FA v. Shushcm, 954
F.2d 141, 142 n. 1 (3d Cir. 1992)). Plaintiff need only to establish a prima facie case for personal
jurisdiction over the defendant to overcome a 12(b)(2) motion. See\Miller Yacht Sales, Irlc. v.
sz`th, 384 F.3d 93, 97 (3d Cir. 2004). A resolution of factual issues may be required to establish
personal jurisdiction under a 12(b)(2) motion and thus a party may introduce extrinsic evidence
beyond the pleadings to do so. See T ime Share chcatz`on Club v. Atl. Resorts, Ltd. , 735 F.2d 61,
66 (3d Cir. 1984). “[A]t no point may a plaintiff rely on the bare pleadings alone in order to
withstand a defendant's Rule 12(b)(2) motion to dismiss for lack of in personam jurisdiction.”
Patz‘erson by Patterson v. F.B.I., 893 F.2d 595, 604 (3d Cir. 1990) (quoting Tz'me Share Vacatz'on
Club, 735 F.2d at 67 n. 9).

III. DISCUSSION

a. Pennsylvania Long-Arm Statute

Plaintiff, TNK, argues that BIG 3 is subject to personal jurisdiction under 42 Pa.C.S.A. §
5322(a)(4) of the Pennsylvania long-arm statute. This subsection provides tha : c‘[a] tribunal of
this Commonwealth may exercise personal jurisdiction over a person who acts directly or by
an agent, as to a cause of action or other matter arising from such person: (4) Causing harm or
tortious injury in this Commonwealth by an act or omission outside this Commonwealth.” 42
Pa.C.S.A. § 5322(a)(4). While the Complaint alleges acts or omissions that occurred outside of

Pennsylvania and said acts or omissions allegedly caused harm in Pennsylvania, the inquiry

 

 

 

continues The United States Court of Appeals for the Third Circuit explained in Pennzoil
Proa’ucts Co. v. Colellz` & Assocz'afes, Inc., 149 F.3d 197 (3d Cir.1998): “[a]lthough we conclude
that Pennsylvania's long-arm statute extends jurisdiction to [the defendant], we must still
determine Whether the strictures of constitutional due process (i.e. minimum contacts and notions
of ‘fair play and substantial justice’) would be observed by asserting jurisdiction We cannot
presume that jurisdiction is proper simply because the requirements of a long-arm statute have
been met.” Ia'. at 200. See also IMO Industries, Inc. v. KiekertAG, 155 F.3d 254, 259 (3d
Cir.1998) (explaining “[f]irst, the court must apply the relevant state long-arm statute to see if it
permits the exercise of personal jurisdiction; then, the court must apply the precepts of the Due
Process Clause of the Constitution.”).

Having settled that the Plaintiff’ s Complaint falls within the long-arm statute, the due
process inquiry turns on a defendant'S contacts with the forum state. Personal jurisdiction may be
either general or specific, and both the quality and quantity of the necessary contacts differs
according to Which sort of jurisdiction applies. Thus, the Court next turns to whether, under the
facts of this action, this Court has either general or specific personal jurisdiction over Defendant.

b. General Jurisdiction

General jurisdiction is based upon the defendan 's “continuous and systematic” contacts
with the forum and exists regardless of whether a plaintiffs cause of action arises from the
defendant's non-forum related activities. See Vet)"otex CertainTeed Corp. v. Consol. Fiber Glass
Prod. Co., 75 F.3d 147, 151 n.3 (3d Cir. 1996). If the claim pursued arises from non-forum
related activities, the plaintiff must demonstrate that in other respects the defendant has

maintained “continuous and substantial” forum affiliations Internatl`onal Shoe v. Washz`ngton,

326 U.S. at 316; Dollar Sav. Bankv. Fz`rsr Sec. Bank of Utah, 746 F.2d 208, 212 (3d Cir. 1984);

 

 

Compagnie des Bauxz`tes de Guinea v. Ins. Co. of North Amel"ica, 651 F.2d 877 (31'd Cir. 1981).
The facts required to assert general jurisdiction must be “extensive and persuasive.” Compagnie
des Bauxz'z‘es de Guinea v. Ins. Co. of North Amerz'ca, 651 F.2d at 890 (Gibbons, J., dissenting).
General jurisdiction exists when the defendant's contacts with a forum are "so continuous and
systematic as to render [it] essentially at home in the forum State." Daimler AG v. Baumcm, 571
U.S. _, 134 S. Ct. 746, 761 (2014). With respect to a corporation, the place of incorporation and
principal place of business are the paradigm bases for general jurisdiction, where a corporation is
“at home.” Daz`mler AG, 134 S. Ct. at 760-61. lt is “incredibly difficult to establish general
jurisdiction in a forum other than the place of incorporation or principal place of business.”
Chavez v. Dole Food Co. , 836 F.3d 205, 213 (3d. Cir. en banc, 2016) (quoting Monkton Ins.
Servs. Lta`./. v. Rz'tter, 768 F.3d 429,432 (Srh Cir. 2014)). l

Upon review of Plaintiff, TNK’s, arguments in opposition to Defendant, Big 3 ’s, Motion
to Dismiss, it does not appear that TNK is claiming that Big 3 is subject to the general
jurisdiction of Pennsylvania Courts based upon “continuous and systematic” contacts with the
Commonwealth. Rather, Defendant, Big 3, has asserted that it has never visited Pennsylvania,
done business in Pennsylvania, advertised for business in Pennsylvania, sought business from
Pennsylvania customer, or availed itself of the laws of Pennsylvania (ECF No. 12). Further,
as averred by the Plaintiff and declared by the Defendant, Big 3 neither has a place of
incorporation nor a principal place of business in Pennsylvania. (Compl. 1 4 and ECF No. 12).
Thus, the Court does not find that personal jurisdiction can be exercised through general
jur'isdiction.

In the alternative, Plaintiff, TNK, suggests that “[j]urisdictional discovery may likely

yield more specific examples of Big 3 ’s contacts with Pennsylvania, and may result in

 

 

 

declarations from other residents of Pennsylvania that conducted business with Big 3.” (ECF
No. 14 at p. 9). The Court may order the parties to conduct discovery on contested jurisdictional
issues and to hold an evidentiary hearing to permit the parties to present evidence on these
issues. See, e.g., Hufnagel v. Ciamacco, 281 F.R.D. 238 (W.D. Pa. Mar. 20, 2012); Rychel v.
Yates, No. 09-CV-1514, 2011 U.S. Dist. LEXIS 38824, 2011 WL 1363751 (W.D. Pa. Apr. 11,
2011). However, because Plaintiff has failed to make a threshold prima facie showing of
personal jurisdiction over Defendants, it is not entitled to any jurisdictional discovery or to a
jurisdictional hearing See, e.g., Fatouros v. Lambmkis, 627 Fed.Appx. 84, 88 (3d Cir. 2015)
(affirming the district court’s holding that it lacked personal jurisdiction, where it did not hold an
evidentiary hearing, because the plaintiff “did not present a prima facie case that the defendants
purposefully availed themselves of conducting activity in New Jersey”); Eurojins Pharma US
Holdings v. BioAllz'ance Pharma SA, 623 F.3d 147, 157 (3d Cir. 2010) (holding that “[i]f the
plaintiff presents factual allegations that suggest with reasonable particularity the possible
existence of the requisite contacts between the party and the forum state, the plaintiff’ s right to
conduct jurisdictional discovery should be sustained”) (internal quotations and alterations
omitted); Mass. Sch. ofLaw atAndovel-', Inc. v. Am. BarAss’n, 107 F.3d 1026, 1042 (3d Cir.
1997) (concluding that “mere unsupported allegation[s] that the defendant ‘transacts business’ in
an area” were “clearly frivolous” and did not Warrant discovery); Narco Avionics v. Spol'tsman's
Mar/cet, Inc. , 1992 WL 37106 (E.D.Pa.l992) (holding that Where the “assertion of personal
jurisdiction is tenuous and based on mere allegations and speculation in the face of specific
sworn denials by defendants discovery is not appropriate”).

Here, Plaintiff only has suggested speculative allegations that discovery may likely yield

more specific examples of Big 3’s contacts with Pennsylvania. This assertion falls short of

 

 

 

setting forth a prima facie case that Big 3 purposefully availed itself in conducting activity in
Pennsylvania. Accordingly, the Court denies Plaintiff’ s request for leave to conduct
jurisdictional discovery without a sufficient factual basis in support

c. Specific Jurisdiction

Turning to specific jurisdiction, it “is invoked when the cause of action arises from the
defendant's forum related activities,” and, in such a case, the focus is on the minimum contacts
between the non-resident defendant and the forum. Dollar Sav. chk, 746 F.2d at 211-212. The
inquiry as to whether specific jurisdiction exists has three parts First, the defendant must have
“purposefully directed [its] activities” at the forum. Burger King Co)-'p. v. Rudzewicz, 471 U.S.
462, 472 (1985) (quotation marks omitted). Second, the litigation must “arise out of or relate to”
at least one of those activities Helicopteros Nacionales De Colombia v. Hall, 466 U.S. 408, 418
n.13 (U.S. 1984); Grimes v. Vz`talz'nk Commzmications Corp., 17 F.3d 1553, 1559 (3d Cir. 1994).
Third, if the prior two requirements are met, a court may consider whether the exercise of
jurisdiction otherwise “comport[s] with ‘fair play and substantial justice.”’ Burger King, 471
U.S. at 476 (quoting Im"l Shoe, 326 U.S. at 320 n2).

Plaintiff, TNK, argues primarily that Big 3 had contact with Pennsylvania by virtue of the
fact that it knew that TNK’s Truck was part of its business in Pennsylvania Under an
analogous case, the Plaintiff’ s argument fails In Jacobs v. La/cewooa' Az'rcraft Service, Inc. , 493
F. Supp. 46 (E.D. Pa. 1980), the defendant repaired an airplane in its Lakewood, New Jersey
location. Id. at 48. The defendant knew that the airplane would be returned to Pennylvania after
the repairs had been made. Id. The airplane later crashed near the North Philadelphia Airport.
Id. lrr granting the defendant’s motion to dismiss for lack of personal jurisdiction, the Jacobs

court held that the “contacts of Lakewood with a Pennsylvania forum fall below that minimum

 

 

which is required for constitutional fairness.” Id. The court further explained that “[d] efendant
is not a large corporation which intentionally places its product in interstate commerce with the
purpose, or at least the expectation that it will be purchased in whatever state it may find itself.”
Id. Here, like in Lakewood, the fact that the Plaintiff’ s truck was part of a Pennsylvania
business was “completely fortuitous” and the Defendant’s connection the truck was entirely in
Florida. Id. Therefore, Plaintiff, TNK, cannot meet its burden that Defendant, Big 3,
“purposefully directed [its] activities” at Pennsylvania Burger King Corp., supra Thus,
Plaintiff cannot exercise specific jurisdiction over the Defendant.

IV. CONCLUSION

Upon review of the Complaint (ECF No. 1), Defendant, Big 3’s, Motion to Dismiss,
Declaration, and Brief (ECF Nos. 11 and 12), Plaintiff, TNK’s, Response in Opposition, and for
the reasons stated above, Defendant’s Motion to Dismiss for lack of personal jurisdiction is
granted. Plaintiff’s request for leave to conduct jurisdictional discovery is denied. Plaintiff,
TNK’s, Complaint is dismissed, without prejudice to re-file in a forum that can maintain

jurisdiction over Defendant, Big 3.

 

 

Q_RM
And Now, this 17th day of December, 2018, upon review of the Complaint (ECF No. 1),
Defendant, Big 3’s, Motion to Dismiss, Declaration, and Brief (ECF Nos. 11 and 12), Plaintiff,
TNK’s, Response in Opposition, and for the reasons stated in the Court’s Opinion, Defendant’s
Motion to Dismiss for lack of personal jurisdiction is granted. Plaintiff’ s request for leave to
conduct jurisdictional discovery is denied. Plaintiff, TNK’s, Complaint is dismissed, without
prejudice to re-file in a forum that can maintain jurisdiction over Defendant, Big 3.

DATED this 17th day Of December, 2018.

BY THE COURT:
t,,,, ,, ~ " '/CAM g /\/-§ “~\t;? 213 …r,/‘

 

 

Marilyn J . fiorén
United Sta' es*"District Judge

10

 

 

